— Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated July 7, 1975, and made after a hearing, which canceled petitioner’s special on-premises liquor license. Determination confirmed and proceeding dismissed, on the merits, without costs. There was substantial evidence to support respondent’s determination. That determination is not arbitrary or capricious. We find petitioner’s contention that the conduct complained of was constitutionally protected to be without merit. The case of Matter of Beal Props, v State Liq. Auth. (37 NY2d 861) is distinguishable. Here the hearing examiner specifically found a "lewd and indecent performance.” In Beal there was no such finding by the hearing examiner. Rabin, Acting P. J., Latham, Cohalan, Margett and Brennan, JJ., concur.